PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Panse et al.
Application No. 16/406,962
Filed: 8 May 2019
For: BURN PROTECTIVE MATERIALS

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.182, filed July 1, 2021, to expedite consideration of the petition under the unintentional provisions of 37 CFR 1.137(a), filed June 8, 2021, to revive the above-identified application.

Since the requisite petition fee of $420.00 has been received for the petition to expedite, the petition under 37 CFR 1.182 is hereby GRANTED. 

The petition under 37 CFR 1.137(a) is hereby GRANTED.

This application became abandoned for failure to timely pay the issue fee as required by the Notice of Allowance and Fee(s) Due mailed March 5, 2021, which set a statutory period for reply of three months. Accordingly, the application became abandoned on June 8, 2021. A Notice of Abandonment was mailed on June 15, 2021.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of payment of the issue fee of $1,200.00, (2) the petition fee of $2,100.00 and (3) a proper  statement of unintentional delay.

This application is being referred to the Office of Data Management for further processing into a patent.

Telephone inquiries concerning this decision should be directed to Jamice Brantley at (571) 272-3814.
Telephone inquiries regarding the status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.


/JAMICE T BRANTLEY/PARASP, OPET